March 6, 1952

Hon. Sam #. Davis      Opinion No. V-1415
Mstrict Attorney
Houston 2, Texas      Re:   Authority of the commis-
                            sioners’ court to expend
                            county funds to pay ex-
                            penses for members of the
                            county juvenile department
                            to attend a national con-
                            ference of juvenile agen-
Dear Sir:                   ties.
          You have reauested an ovinlon of this of-
fice with regard to the authority-for payment of
the expenzes of members of the county juvenile de-
partment . . . while attending State or National
meetings of Institutes or Conventions,which have a
direct bearing on juvenile problems.
           It was held in Attorney General’s Opinion
0-810 (1939) that Article 3899, V.C.S., providing
for payment of “all reasonable expenses necessary in
the proper and legal conduct” of various district and
county offices did not include expenses incurred by
the various officers in attending their respective
officers ’ conventions. In this opinion it was said:
          ?ie are unable to find any statutory
     authority authorizing the commissioners’
     court to pay the expenses of the above named
     officers to their respective officers’ con-
     ventions, and though reasonable in amount,
     under the statutes referred to, such ex-
     penses would not under the authorities cited
     be ‘necessary in the proper and legal con-
     duct of their respective offices.’
          This opinion has been repeatedly followed
in subsequent opinions which hold that a county can-
not, in the absence of statutory authority, pay the
expenses incurred by an officer while attending a
                             O-2117 (1940), O-4483
~~~~e,;"'~;27"5t~~4~~n'OO-~~gti1943), O-6599 (194'j),
o-6920’(1946), and v-?% (1948
Hon. Sam W. Davis, page 2   (V-1415)


          In Attorney General's Opinion O-5275 (1943),
a question almost Identical to that presented in your
inquiry was asked by the county auditor of Tarrant
county. It was there held that the commissioners'
court of Tarrant County was not authorized to expend
county funds for the purpose of paying expenses of
the members of the Tarrant County juvenile depart-
ment in attending national conventions of juvenile
agencies. This holding was based upon a lack of stat-
utory authority for such an expenditure.
          The statute involved in Opinion O-5275 was
Article 5142b, V.C.S. The statute here involved is
Article 5142a, V.C.S., but we are unable to find any
difference in statutory language which would permit
the payment of such expenses to members of the pro-
bation department of Harris County. It is therefore
our opinion that Opinion O-5275 is applicable to your
question.
          In view of the foregoing, we agree with
your conclusion that the commissioners' court has no
authority to defray the expenses of members of the
probation department of Harris County in attending
national conventions of juvenile agencies.
                      SUMMARY
          The Legislature has not granted the
     commissioners' court of Harris County the
     authority to defray expenses of the proba-
     tion department of Harris County in attend-
     ing national conventions of juvenile agencies.
                                Yours very   truly,

APPROVZD:                         PRICE DARIIEL
                                Attorney General
J. C. Davis, Jr.
County Affairs Mvlsion
E. Jacobson
Reviewing Assistant             By&eeF
                                     Assistant
Charles D. Mathews
First Assistant
JR:mh